                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

   UNITED STATES OF AMERICA                          )
                                                     )       No. 3:16-CR-20
   v.                                                )
                                                     )       Judge Collier
   MARK HAZELWOOD                                    )


                                                ORDER

          Before the Court is Defendant Mark Hazelwood’s motion to modify the terms of his release

   to substitute a temporary third-party custodian for his third-party custodian, his wife, from January

   1 through January 2, 2021, so his wife may travel. (Doc. 974.) Defendant notes that he has

   previously been allowed substitute third-party custodians during his wife’s travel without incident.

   (Id.) Defendant asks to substitute his son, Asa Hazelwood, who has previously acted as his

   substitute third-party custodian. (Id.) The United States and Defendant’s supervising pretrial

   services officer defer to the Court. (See id.)

          For good cause shown, the motion (Doc. 974) is GRANTED. Asa Hazelwood may

   substitute as Defendant’s temporary third-party custodian January 1-2, 2021. He shall sign bond

   conditions, and Defendant’s counsel shall inform him of his duties. The substitution shall be on

   such further terms as may be set by Defendant’s supervising pretrial services officer.



          SO ORDERED.

          ENTER:

                                                         /s/
                                                         CURTIS L. COLLIER
                                                         UNITED STATES DISTRICT JUDGE




Case 3:16-cr-00020-CLC-HBG Document 975 Filed 12/29/20 Page 1 of 1 PageID #: 22667
